     Case 2:20-cv-00060-JAM-GGH Document 22 Filed 05/14/20 Page 1 of 1

 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11
     JOSHUA NEIL HARRELL,                                Case No. 2:20-cv-00060 JAM GGH (HC)
12
                                         Petitioner, [PROPOSED] ORDER
13
                   v.
14

15   RICK HILL, Warden,
16                                     Respondent.
17

18        GOOD CAUSE APPEARING, it is hereby ordered that Exhibits 2, 7A-7B, and 10 in

19   support of the answer be lodged under seal. Either party may move to unseal the documents in the

20   future. See White v. Ryan, No. CV 08-8139-PCT-GMS, 2010 WL 1931250, *1 (D. Ariz. May

21   11, 2010).

22   Dated: May 14, 2020
                                               /s/ Gregory G. Hollows
23                                     UNITED STATES MAGISTRATE JUDGE
24

25

26

27

28
                                                     1
                                                            [Proposed] Order (2:20-cv-00060 JAM GGH (HC))
